DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 14-17 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Parent claim 1 recite the limitation of send a configuration update message while refraining from triggering a signaling connection release procedure; however, the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Parent claim 1 recite the limitation of send a configuration update message while refraining from triggering a signaling connection release procedure; however, the examiner was unable to find support in the specification for the claimed limitation, it is unclear the scope of the limitation and it unclear if the message really qualify as a configuration update message. The rest of the parent claims recite similar versions of 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12, 14-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Babu 20190306823.

As to claim 1, Babu discloses a configuration update method (see abstract), comprising: determining, by a mobility management network element, that a configuration of a terminal needs to be updated and a target service exists (see par. 0008, 0062-0065, 0075); and in response to the determining, sending, by the mobility management network element, a configuration update message to the terminal [804] (see par. 0084), while refraining from triggering a signaling connection release 
As to claim 2, Babu discloses the method according to claim 1, wherein the target service is an emergency service (see oar. 0085).  
As to claim 3, Babu discloses the method according to claim 1, wherein the determining, by a mobility management network element, whether a target service exists comprises: determining, by the mobility management network element, whether the target service exists, based on that a session of the target service exists (see par. 0074-0076).  
As to claim 4, Babu discloses the method according to claim 1, wherein the method further comprises: triggering, by the mobility management network element, the signaling connection release procedure when the mobility management network element determines that the target service ends (see par. 0076).
As to claim 5, Babu discloses the method according to claim 3, wherein the method further comprises: when the mobility management network element determines that the session of the target service has been released, determining, by the mobility management network element, that the target service ends (see par. 0074-0076, 0097).
Regarding claims 6-10, they are the corresponding apparatus claims of method claims 1-5. Therefore, claims 6-10 are rejected for the same reasons as shown above.
   As to claim 11, Babu discloses a configuration update method, comprising: receiving, by a terminal, a configuration update message from a mobility management network element [804] (see par. 0084), wherein the configuration update message 
As to claim 12, Babu discloses the method according to claim 11, wherein the target service is an emergency service (see oar. 0085).  
As to claim 14, Babu discloses the method according to claim 11, further comprising: determining, by the terminal, that the target service ends (see par. 0076).
As to claim 15, Babu discloses the method according to claim 14, wherein the determining, by the terminal, that the target service ends comprises: determining, by the terminal, that the target service ends, based on that a session of the target service is released (see par. 0074-0076, 0097).
Regarding claims 16-17 and 19-20, they are the corresponding apparatus claims of method claims 11-12 and 14-15. Therefore, claims 16-17 and 19-20 are rejected for the same reasons as shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCOS L. TORRES
Examiner
Art Unit 2645



/MARCOS L TORRES/Primary Examiner, Art Unit 2647